Case 2:85-cv-04544-DMG-AGR Document 621 Filed 08/08/19 Page 1 of 1 Page ID #:32352



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

   Case No.    CV 85-4544 DMG (AGRx)                                    Date     August 8, 2019

   Title Jenny L. Flores, et al. v. William P. Barr, et al.                            Page     1 of 1

   Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                KANE TIEN                                              NOT REPORTED
                Deputy Clerk                                            Court Reporter

      Attorneys Present for Plaintiff(s)                       Attorneys Present for Defendant(s)
               None Present                                              None Present

   Proceedings: IN CHAMBERS - ORDER RE NOTICE TO THE COURT RE PROPOSED
                EXTENSION OF TIME AND MODIFICATION [620]

           On August 8, 2019, the Monitor filed a Notice to the Court Re Proposed Extension of
   Time and Modification (“Notice”), which requests a modification to the deadline for filing the
   Second Report. [Doc. # 620.] The Notice indicates that “[t]he Monitor has informed counsel for
   Plaintiffs and Defendants of this Notice . . . and the Monitor has received no objections.” Id. at
   2.

          For good cause shown, the Court APPROVES the Notice and MODIFIES the schedule
   provided in Paragraph D(1)(a) of the Appointment Order [Doc. # 494] such that the Second
   Report is due on Monday, August 19, 2019. All other aspects of the Appointment Order, and
   the November 5, 2018, March 28, 2019, and June 21, 2019 modifications thereto [Doc. ## 518,
   533, 563] remain in full force and effect.

   IT IS SO ORDERED.




   CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
